PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/275,072
Filing Date: 13 Feb 2019
Appellant(s): YAMADA et al.



__________________
Leanne M. Rakers
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 30, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 5, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3, 4, and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (J Biomed Mater Res Part A, 2014; available online June 29, 2013) in view of Pogodin et al. (Biophys, J, Feb 2013).
Yao et al. discloses a nanostructured polyurethane that decreases the number of bacteria without using antibiotics (whole document, e.g., title and abstract). As can be seen in figure 7 wherein the lower scale bar represents 100 nm, raised portions including some that are generally conical in shape are present on the surface and appear to be about 100 nm in height, falling within the range recited by claim 1. Tecoflex polyurethane is used to produce the surface (p 1822, col 1, ¶ 3) which has a repeating unit formula of C43H76N4O8 (see PubChem data sheet accessed 1/17/18, cited on IDS filed March 7, 2020), resulting in an atomic percentage of nitrogen in this material of about 3%. 
The specific height of the nanostructures is not disclosed.
Pogodin et al. discloses that the nanopattern on the surface of cicada wings represents the first example of a new class of biomaterials that can kill bacteria on 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to vary the height and spacing of the nanoprotrusion of the nanostructured polyurethane of Yao et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Pogodin et al. discloses that such structures inherently possess bactericidal effects which are in part determined by the amount of stretching of the cell membrane between conical nanopillars on the surface of these materials. Factors such as the overall height and spacing of the pillars would be expected to alter the bactericidal properties of the materials and one of ordinary skill in the art would routinely optimize factors such as the pillar height to optimize the bactericidal effects of the polyurethane nanostructures of Yao et al.
MPEP 2113. Applicants have not presented any evidence that when a nitrogen containing polyurethane as in Yao et al. is different and non-obvious when prepared from a compound whose terminal functional group is an amine group as in claim 4.

Claims 2, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. and Pogodin et al. as applied to claims 1, 3, 4, and 9 – 11 above, and further in view of Jeong et al. (Soft Matter, 2012; Jeong-2012).
Yao et al. and Pogodin et al. are discussed above.
The use of a urethane-acrylate containing acrylic resin is not disclosed.
Jeong-2012 discloses the use of partially cured nanostructures being used to allow for further engineering of the nanopillars (whole document, e.g., p 5375, col 2, ¶ 2). This technique is used to add bulged, flat tips to the nanopillars (see figure 1) with a UV-curable polyurethane acrylate (PUA) resin (p 5376, col 1, ¶ 1). The process would 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the UV-curable PUA resin of Jeong-2012 to prepare the nanostructures of Yao et al. and Pogodin.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Jeong-2012 discloses structures can be prepared from polymers such as PUA. Alternatively, the bulged tips of Jeong-2012 also read on the plurality of second raised portions that are placed over the first raised portions and alterations in the tip shape can alter the adhesion to bacteria without altering the overall spacing which is taught by Pogodin et al. The choice of the particular structure for the nanopillars and the best methodology to form the nanostructures and materials compatible with different fabrication methods to produce a substrate of the desired material is within the skill of the person of ordinary skill in the art. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. and Pogodin et al. as applied to claims 1, 3, 4, and 9 – 11 above, and further in view of Espeel et al. (Polym Chem, 2013; published on January 16, 2013).
Yao et al. and Pogodin et al. are discussed above.

Espeel et al. discloses that while polyurethanes (PUs) are an essential class of synthetic polymer, the production of polymer with side chain functionalities limits the scope (p 2449). Current functionalized PUs differ in both the reactive pendant groups and in the backbone (p 2449, col 2, ¶ 2). The use of a one-pot amine-thiol-ene reaction results in the formation of a urethane linkage (p 2450, col 1, ¶ 1 and schemes 1 and 2). This type of reaction allows for a one-pot, additive- and isocyanate-free synthesis of functionalized PUs and large scale synthesis of necessary monomers was carried out and used to prepare various functionalized PUs (p 1455, col 1, ¶ 2). Post-polymerization modification of the introduced functional group via the primary amine is thus possible in the same reaction medium (p 2455, col 1, ¶ 1).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use monomers such as those in Espeel et al. with different terminal functional groups such as amines to prepare the polyurethane that is used to produce the structures in the applied prior art.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the use of alternative non-thiocyanate containing monomers allows for the preparation of polyurethane without such ingredients while also allowing for the introduction of side chain functionalities on the PUs. The use of such starting materials involve materials with terminal amine groups and the final PUs can contain such terminal functional groups.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. and Pogodin et al. as applied to claims 1, 3, 4, and 9 – 11 above, and further in view of Rykowski (US 4,179,537).
Yao et al. and Pogodin et al. are discussed above.
The presence of a silane coupling agent is not disclosed.
Rykowski discloses a silane coupling agents (e.g., title) coating composition for improving the adhesion between an organic matrix and an inorganic substrate that comprise various silane compounds with at least one readily hydrolyzable group (whole document, e.g., claim 1 and col 1, ln 13 - 27). The organic resins can be polyurethanes (abstract).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a silane coupling agent and inorganic substrate into the compositions of Yao et al. and Pogodin et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because materials such as polyurethanes can be used in combination with inorganic substrates and adhesion between the two can be attained using silane coupling agents. Such substrates could serve to increase the mechanical strength of the films or serve as substrates to which the antimicrobial, nanostructured polyurethane was attached to.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. and Pogodin et al. as applied to claims 1, 3, 4, and 9 – 11 above, and further in view of Hölzl et al. (US 2010/0234323).

The inclusion of an alkali metal salt such as lithium is not disclosed.
Hölzl et al. discloses acidic siloxane derivatives especially to achieve anti-microbial, preservative and/or antiadhesive effects (whole document, e.g., abstract) alone or in combination with an organic carrier material (¶ [0066]). These materials show direct antimicrobial effects that can be desirable for a variety of surfaces or materials (¶¶ [0005] – [0006]). Among the preferred organic carrier materials are thermoplastic polymers such as polyurethanes (¶ [0067]). The inventive compounds can also be combined with a binder such a polyurethane resins for coatings (¶ [0072] - [0074]). Cations are present to form the neutral salt of these acidic compounds and preferably including various alkali metal cations including lithium (¶ [0052] – [0054]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a neutral additive such as the lithium salts of the siloxane compounds of Hölzl et al. to the polymeric surfaces of Yao et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because these additives that comprise lithium salts can be mixed with polyurethanes and will act to impart antibacterial effects to the surface. The antibacterial effects inherent to nanostructures surfaces depend on the stretchability of the cell membrane and addition of these additives to the materials comprising the nanostructured surfaces will impart an additional mechanism of antibacterial activity. Note that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.

Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. and Pogodin et al. as applied to claims 1, 3, 4, and 9 – 11 above, and further in view of Jeong et al. (Nano Today, 2009, Jeong-2009).
Yao et al. and Pogodin et al. are discussed above.
The presence of second raised portions superimposedly formed over the plurality of first raised portions is not disclosed.
Jeong-2009 discloses that the dry adhesion mechanism in gecko lizards has attracted much attention due to the strong yet reversible nature of the adhesion with surfaces of varying roughness and orientation (p 335, col 1). This is attributed to the millions of fine microscopic foot hairs (setae) that split into hundreds of nanoscale ends (spatulae), which form the intimate contact to various surfaces with strong adhesion (p 335, col 1). Some materials have not met the expected dry adhesion strength as structural features such as the size, aspect ratio, tilt angle, tip shape and hierarchy were not carefully optimized in the nanoscale (p 335, col 2, ¶ 1). The fabrication of high-performance dry adhesion materials requires high aspect ratio nanostructures; a slanted structure; structures with a spatulate head and a hierarchical structure (figure 3 and p 336 and 338). As seen in the lower right of figure 3, such hierarchical structures have a plurality of raised second portions superimposedly formed over the plurality of first raised portions. In comparison to single level structures, such hierarchical structures 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hierarchical structure into the materials of Yao et al. and Pogodin et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such structures are taught to improve adhesion between surfaces as taught by Jeong-2009. The addition of finer structures on top of the raised portions of Yao et al. would reasonably be expected to increase adhesion with surfaces such as the bacteria although in a reversible manner, based on the behavior of materials that mimic the adhesion seen in gecko lizards. 

Claims 1 - 14 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 6 of U.S. Patent No. 10,907,019 in view of Jeong et al. (Nano Today, 2009, Jeong-2009) and optionally further in view of Rykowski (US 4,179,537) or Hölzl et al. (US 2010/0234323).
The claims of US’019 recite with raised portions equivalent to the first raised portions of the instant claims (claim 1). Not less than 0.29 at% as the concentration of the total of a nitrogen element that is the constituent of a primary amine and a constituent of a secondary amine is required, a range which encompasses the range of the instant claims. A urethane acrylate structure can be present (claim 2). 

Jeong-2009, Rykowski and Hölzl et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate flat portions in between the plurality of raised portions claimed in US’019.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such structures are known in the art as shown in Jeong-2009 and based on the manufacturing method, such flat portions between the raised portions may be required to produce the particular structures. A secondary plurality of structures can be formed on the plurality of structures of US’019 to modulate the adhesion with surfaces as disclosed be Jeong-2009. Silane coupling agents and alkali metal earth salts can be added to allow for adhesion with an inorganic substrate and to add an antimicrobial effect to the layer as disclosed by Rykowski and Hölzl et al. respectively. The choice of additives from those that are known in the prior art is within the skill of the person of ordinary skill in the art based on the desired properties of the final surface.

Claims 1 - 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 52 of U.S. Patent No. 9,781,926 in view of Yao et al. (J Biomed Mater Res Part A, 2014; available online June 29, 2013), Jeong et al. (Nano Today, 2009, Jeong-2009) and optionally further in view of Rykowski (US 4,179,537) or Hölzl et al. (US 2010/0234323).
The claims of US’926 recite a multilayer structure and methods in which such structures are used to treat a gas or liquid. The multilayer structure comprises a polymer film with first and second plurality raised portions as required by the instant claims (claim 1) along with a cover film provided with an oil. The polymer film can comprise a UV-curable resin such as a urethane acrylate (claim 15 and 17) and the film can further comprise an acrylic resin (claim 16).
The presence of flat portions between the first raised portions is not explicitly claimed. The nitrogen content is not claimed. The presence of additional ingredient such silane coupling agents, an alkali metal earth salt and a plurality of second raised portions is not claimed. 
Yao et al., Jeong-2009, Rykowski and Hölzl et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate flat portions in between the plurality of raised portions claimed in US’926 and to prepare the structure from a polyurethane such as the tecoflex polyurethane of Yao et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such structures are known in the art as shown in Jeong-2009 and based on the manufacturing method, such flat portions between the raised portions may be required to produce the particular structures. A secondary plurality of structures can be formed on the plurality of structures of US’926 to modulate the adhesion with surfaces as disclosed be Jeong-2009. Silane coupling agents and .

Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. 10,251,393 in view of Jeong et al. (Nano Today, 2009, Jeong-2009). 
US’393 recite synthetic polymer film with a first and second raised portions as required by instant claims 1 and 12 with a microbicidal effect to the surface and not less than 0.7 at% nitrogen (claim 1). A urethane-acrylate-containing acrylic resin as the polymeric materials with silane coupling agents can be used and/or an alkali metal earth salts such as lithium (claims 2 and 5 – 8).
The presence of flat portions between the first raised portions is not explicitly claimed.
Jeong-2009 is discussed above and as shown in figures 2 – 4, the raised portions are separated by flat portions as required by the instant claims.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate provide flat spaces between the raised portions in the structures claimed in US’393.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such structures are known in the art as shown in .

Claims 1 - 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 10,278,387 in view of Jeong et al. (Nano Today, 2009, Jeong-2009) and optionally further in view of Rykowski (US 4,179,537) or Hölzl et al. (US 2010/0234323).
The claims of US’387 recite a synthetic polymer with first raised portions as in the instant claims (claims 1 and 2) and methods utilizing such a structure (claims 18 and 19). The film can further comprise a The polymer film can comprise a UV-curable resin such as a urethane acrylate (claims 13 and 15) and the film can further comprise an acrylic resin (claim 14).
The presence of flat portions between the first raised portions is not explicitly claimed. The presence of additional ingredient such silane coupling agents, an alkali metal earth salt and a plurality of second raised portions is not claimed.
Jeong-2009, Rykowski and Hölzl et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate flat portions in between the plurality of raised portions claimed in US’387.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such structures are known in the art as shown in Jeong-2009 and based on the manufacturing method, such flat portions between the raised portions may be required to produce the particular structures. A secondary plurality of .

Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 10,375,953 in view of Jeong et al. (Nano Today, 2009, Jeong-2009) and optionally further in view of Rykowski (US 4,179,537) or Hölzl et al. (US 2010/0234323).
The claims of US’953 recite a urethane resin in a polymer film and a silicone oil, the polymer film having a structure that corresponds to the plurality of first raised structures of the instant claims (claim 1). The concentration of nitrogen element includes in the surface is not less than 0.7 at% (claim 2), encompassing the range of the instant claims. The urethane resin can be a polyurethane acrylate resin (claim 5).
The presence of flat portions between the first raised portions is not explicitly claimed. The presence of additional ingredient such silane coupling agents, an alkali metal earth salt and a plurality of second raised portions is not claimed. 
Jeong-2009, Rykowski and Hölzl et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate flat portions in between the .

(2) Response to Argument
Claims 1, 3, 4, and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (J Biomed Mater Res Part A, 2014; available online June 29, 2013) in view of Pogodin et al. (Biophys, J, Feb 2013).
Appellants traverse this rejection on the grounds that the nanorough surfaces of Yao, prepared by soaking the polyurethane film in nitric acid, interacts with the rigid bacterial cell and inhibits bacterial adhesion as the bacteria cannot lay flush against the surface. Such nanorough surfaces decreased bacterial growth, although Appellants note that only inhibition of growth was reported and it was not reported that the bacteria were killed and thus the surface is bacteriostatic rather than bactericidal. Unlike the 
These arguments are unpersuasive. As indicated by Appellants, there is no explicit definition in the specification of “flat” and it would be improper to limit the interpretation of the claims to the exemplary embodiments shown in the figures as there is no indication in the disclosure as filed. While horizontal and level without unevenness 
Appellants also argue that the structures in Yao and Pogodin are different, leading to different and mutually exclusive antimicrobial properties. Yao inhibits the ability of bacteria to bind to the surface, reducing the capacity to bind, grow and form colonies. The nanopillars of the cicada wing kill bacteria by rupturing the cell membranes as the bacteria press down on the nanostructures. The Examiner does not address the different structures or the different antimicrobial actions that result from the different structures. In the absence of such consideration, the Examiner improperly interprets both references, leading to an improper combination of references.

    PNG
    media_image2.png
    213
    602
    media_image2.png
    Greyscale
 
The nanopillar structures of the cicada wings discussed by Pogodin will have this pattern of interaction akin to the isolated points of interaction between the surface and the bacteria cell due to the distance between the protruding pillars resulting from the flat areas between the base of the raised pillars. Given the dimensions of the surface and the size of bacterial cells, the bacterial cells won’t be able to fit into the flat portions “at the bottom” of the pillars to have continual adhesion as shown in the right hand side of figure 7 of Yao, which is what is taught as required for microbial growth on the surface. The surface pattern that lacks clear flat spaces between the raised portions only inhibits the growth of the bacteria, while the surface pattern of cicada wings with such flat portions between the raised portion is taught by Pogodin as actually killing the bacteria. This change in antibacterial action would motivate one of ordinary skill in the art to alter the surface of Yao to kill rather than just inhibit the growth of bacteria and are not so different that they render the references uncombinable. This change would result in an 
Appellants state that the Examiner has asserted that it would have been obvious to vary the height and spacing of nanoprotusions of Yao in light of the Pogodin but the cited passage and the Examiner’s statements do not provide any guidance to combine Yao and Pogodin. The gist of the Examiner’s position is that it would have been obvious to incorporate flat portions seen in the cicada wing into the nanorough surface of Yao. But doing so would disrupt the ability of the Yao surface to inhibit bacterial adhesion, a surface explicitly described by Yao as bacteriostatic. Adding flat portions would necessarily transition the nanorough surface to a relatively nanosmooth surface, mitigating the bacteriostatic effect capacity and allowing for bacterial growth on the surface, a result that is antithetical to etching the polyurethane surface with nitric acid. Adjusting the height of the nanoprotusions as suggested by the Examiner suffers the same deficiencies. The surfaces of Yao and Pogodin exert distinct antimicrobial effects by different mechanisms. A regular array of nanopillars at a distance that induced the bacteria to stretch and rupture is necessary for the bactericidal effect. Having an irregular surface below the nanopillars would impede the ability of the bacteria to lay on the nanopillars in a manner sufficient to rupture the membranes and there is no evidence or rationale to suggested the Examiner proposed modification would lead to a bactericidal surface or maintain its bacteriostatic properties. The Examiner only suggests modifying the surface of Yao and the suggested modification would be 
These arguments are unpersuasive. The rejection is not based on modification of the surface disclosed by Pogodin but rather that the introduction of  spacing between the raised portions of Yao further apart by the introduction of flat spaces between the raised portions as discussed by Pogodin resulting in the production of an antimicrobial surface that can kill bacteria instead of merely inhibiting their growth. The antibacterial surfaces studied in Pogodin are shown below and it is not clear how such a surface would considered be as being “relatively nanosmooth” surface as they are gaps between each pillar, as shown in figure 1 from Pogodin. 
    PNG
    media_image3.png
    383
    336
    media_image3.png
    Greyscale
 Spacing of the pillars of Yao by the addition of flat areas between the pillars would not be reasonably expected to change the bacteriostatic surface into one that permits bacterial growth as the surface of Pogodin is taught as bactericidal. Reference is made in Pogodin to absorption of the bacteria to the surface, such as in the legend of figure 2 and the attachment of two species of Gram positive cocci was investigated (¶ bridging p 838 and 839). It is not that the bacteria in 
Appellants also traverse this rejection on the grounds that the Examiner has improperly shifted the burden for showing nonobviousness. The Examiner has asserted without evidence or rationale that one of ordinary skill in the art is aware of various methods that generate structures on polymer films but this reason elides that fact the Examiner has not established that the surface of Yao should be modified to resemble the cicada wing nanostructure. More than a mere suggestion that a possibility could be achieved is required for a finding of obviousness. The burden is on the Examiner to demonstrate that the ordinarily skilled artisan would have been guided to make the alleged changes and the Examiner has not done so. The assertion of the Examiner that the artisan would have been motivated to make the change with a reasonable expectation of success because of the inherent bactericidal effects of the nanopillars of Pogodin completely ignores the different effects and mechanism of Yao and Pogodin. 
These arguments are unpersuasive. As discussed in greater detail about, the surfaces in both surfaces Yao and Pogodin are antibacterial, with the raised portions of the structure providing for punctuate adhesion of the bacterial cells to the surface but not in contiguous areas (contrast the left and right sides of figure 7 from Yao), and such an adhesion pattern results in the inability of the bacterial cells to grow and divide while 
Appellants also argue that neither the cited art nor the Examiner has provided any guidance as to how to prepare the recited polymer films. The etching in Yao results in random pillar placement while Pogodin uses harvested cicada wings. There is no guidance as to how to achieve the goal of such a structure. The response of the Examiner after the submission of expert evidence on February 3, 2021 asks the Appellant to provide evidence that that claims are non-enabled or that the claims are obvious. This request is improper because the burden is on the Examiner, not the Appellant, to establish a prima facie case of obviousness.
These arguments are unpersuasive. The instant claims are drawn to a product, not a process of making and therefore the applied art need not explicitly disclose a particular method of making the product. As discussed in greater detail in the April 5, 2021 Office Action, the declaration stated that the structure of claim 1 or mimic the structures in Pogodin could not be made by the nitric acid etching method of Yao. However, because no copies of the various documents were submitted along with the declaration itself and a lack of complete citations such that the Office could attempt to obtain the documents directly, the Examiner was unable to review the documents cited for support beyond the sections that were included in the declaration. It is not improper to require additional information as to the evidence used to support the conclusion being drawn by the declaration. Without being able to completely evaluate the evidence cited 
Appellants also argue that despite additional evidence not being required, Dr. Minaoura’s expert testimony that nitric acid treatment resulting in a structure that lacks flat portions between randomly placed nanostructures is consistent with what was known in the art. The Examiner has not properly addressed this evidence and makes unsupported and generic statements. Not only has the Examiner failed to show that the cited art was enabled or that the state of the cited art demonstrates that nitric acid etching of PU cannot prepare a synthetic polymer film with the recited series of raised portions with adjoining flat portions. The current situation mirrors the facts in Raytheon where Appellants have provided unrebutted evidence of a nonenabling cited art disclosure. The Examiner’s belief that the artisan is aware of methods for generating structures on a polymer film is insufficient to counter Appellant’s evidence. Even if an artisan was aware of other methods, there is no evidence that these methods could supra. 
These arguments are unpersuasive. There is a presumption that the prior art is enabled, and nothing in the record indicates that Yao et al. is not enabled for preparing the structures disclosed therein even those structures do not comprise a flat area between the raised portions as claimed. Nothing in the rejections set forth above required that the exact same etching method of Yao et al. be used to be prepare the structure rendered obvious by the combination of Yao et al. and Pogodin et al. Therefore, the statements that the methods of Yao et al. does not result in the structure of claim 1 do not patentably distinguish the instant claims. An important question to consider is the level of ordinary skill in the art and what knowledge such an artisan possesses, as such knowledge is also considered along with the explicit and implicit teachings of the prior art. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. (MPEP 2141 (II)(C)). The prior art can provide information as to the level of skill and knowledge of the person having ordinary skill in the art. References such as Jeong-2012 disclose the use of UV curable polyurethane acrylate resins to control the shapes of nanostructures in a highly precise and reproducible manner (p 5376, col 1, ¶ 1). Table 1 of Jeong et al. provides a list of a variety of methods that can be used to prepare artificial dry adhesives using materials .

Claims 2, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. and Pogodin et al. as applied to claims 1, 3, 4, and 9 – 11 above, and further in view of Jeong et al. (Soft Matter, 2012; Jeong-2012).
Appellants argue that the Examiner has not established that Jeong 2012 and Jeong 2009 are analogous art. Both references relate to the adhesion strength of gecko-inspired synthetic dry adhesives. Dry adhesives are a different field of endeavor than antibacterial surfaces and relates to a different problem faced by the inventors, e.g., developing a bactericidal surface. Adhesion strength of gecko inspired dry adhesives in not pertinent to developing bactericidal polymer films. Where the cited art is non-analogous art, it cannot be relied upon in an obviousness analysis.

Appellants also argue that neither reference suggests a conical portion on the second raised portion of the synthetic polymer surface. Jeong 2009 has a spatulate head while the nanopillars on Jeong 2012 are flattened into a mushroom shaped tip (figure 1).
These arguments are unpersuasive. Only claim 13 requires the inclusion of a conical portion in the second raised portion and as the rejection set forth did not argue that Jeong-2012 rendered obvious the addition of second raised portion that included a conical portion accordingly, claim 13 is no longer rejected based on a combination with Jeong-2012. Claim 2 relates to the material used, and claims 12 and 14 require a second raised portion but does not require the presence of a conical portion, which are rendered obvious by Jeong-2012 for the reasons discussed previously and above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. and Pogodin et al. as applied to claims 1, 3, 4, and 9 – 11 above, and further in view of Espeel et al. (Polym Chem, 2013; published on January 16, 2013).
The Examiner was unable to locate any specific arguments regarding Espeel et al. to address herein.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. and Pogodin et al. as applied to claims 1, 3, 4, and 9 – 11 above, and further in view of Rykowski (US 4,179,537).
 Appellants argue that the Examiner has incorrectly arrives at the conclusion of obviousness because there is simply no reason to do so, outside of the Examiner’s conclusory reasoning to include a silane. Neither Yao nor Pogodin discuss the inclusion of such an ingredients or a reason to include a silane agent or that increased adhesion is desirable. The Examiner provides no support of her position that as silanes added to resins such as polyurethanes, it would have been obvious to include the silanes in the antibacterial synthetic films of Yao and Pogodin.
These arguments are unpersuasive. There need not be an explicit teaching, suggestion or motivation in Yao et al. or Pogodin et al. to include a silane in light of the teachings of Rykowski. Rykowski discloses that silane coupling agents can improve the adhesion between an organic matrix, with polyurethanes being among the organic resins disclosed, and an inorganic substrate. When the person of ordinary skill in the art would look to prepare an antibacterial film as in Yao and Pogodin and apply it to an inorganic substrate, the addition of a silane coupling agent in or on the surface is .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. and Pogodin et al. as applied to claims 1, 3, 4, and 9 – 11 above, and further in view of Hölzl et al. (US 2010/0234323).
The Examiner was unable to locate any specific arguments regarding Hölzl et al. to address herein.

Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. and Pogodin et al. as applied to claims 1, 3, 4, and 9 – 11 above, and further in view of Jeong et al. (Nano Today, 2009, Jeong-2009).
As discussed in greater detail above, Jeong-2009 is analogous art to the instant claims as being reasonably pertinent to the problem faced by the inventor as adhesion between the surface and bacterial cell is part of the surfaces having an antibacterial effect. The disclosure of Jeong 2009 as to a hierarchical structure being one of the features required to prepare a high performance artificial dry adhesive renders obvious the inclusion of a second raised portion that includes a conical portion, with increased adhesion resulting in stronger points of adhesion between the surface of the material and non-continuous points on the surface of the bacteria. Such a pattern of adhesion .

Claims 1 - 14 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 6 of U.S. Patent No. 10,907,019 in view of Jeong et al. (Nano Today, 2009, Jeong-2009) and optionally further in view of Rykowski (US 4,179,537) or Hölzl et al. (US 2010/0234323).
Appellants do not argue the nonstatutory double patenting rejections separately.
Regarding these rejections, Appellants argue that Jeong 2009 is relied upon to modify the claimed synthetic polymer films to include a flat portion between the raised portions. As this reference is non-analogous art for the reasons discussed above, Jeong 2009 cannot be relied upon to supply the missing elements.
As discussed in greater detail above, Jeong 2009 is reasonably pertinent to the problem faced by the inventor as adhesion to the surface is part of the surfaces having an antibacterial effect. As such, Jeong 2009 is analogous art and can be relied on to teach the missing elements.

Claims 1 - 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 52 of U.S. Patent No. 9,781,926 in view of Yao et al. (J Biomed Mater Res Part A, 2014; available online June 29, 2013), Jeong et al. (Nano Today, 2009, Jeong-2009) and optionally further in view of Rykowski (US 4,179,537) or Hölzl et al. (US 2010/0234323).
See above

Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. 10,251,393 in view of Jeong et al. (Nano Today, 2009, Jeong-2009). 
See above

Claims 1 - 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 10,278,387 in view of Jeong et al. (Nano Today, 2009, Jeong-2009) and optionally further in view of Rykowski (US 4,179,537) or Hölzl et al. (US 2010/0234323).
See above

Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 10,375,953 in view of Jeong et al. (Nano Today, 2009, Jeong-2009) and optionally further in view of Rykowski (US 4,179,537) or Hölzl et al. (US 2010/0234323).
See above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Nissa M Westerberg/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
Conferees:


/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.